Citation Nr: 1225690	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-33 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 2001.
 
The appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 

FINDING OF FACT

The Veteran's hypertension does not result in diastolic pressure of predominantly 100 mm. Hg. or more or systolic pressure predominantly 160 mm. Hg. or more and, although the Veteran is on medication for control, there is not a history of diastolic pressure of 100 mm. Hg. or more.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hypertension have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).
 
In this case, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in December 2006 correspondence of the information and evidence needed to substantiate and complete his claim of entitlement to an increased rating for hypertension, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was most recently readjudicated in an August 2009 supplemental statement of the case. 
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Entitlement to an Increased Rating for Hypertension
 
Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
 
In this case, the Veteran's hypertension was manifested while on active duty.  In an October 2001 rating decision, VA granted entitlement to service connection for hypertension and assigned an initial, noncompensable rating.  VA received the Veteran's current claim of entitlement to an increased rating in November 2006.  While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
 
The Board has reviewed all of the evidence in the Veteran's claims file and on Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Hypertension is rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011). Under these criteria, a 10 percent evaluation is warranted for diastolic pressure (bottom number) predominantly 100 or more or systolic pressure (top number) predominantly 160 or more.  A 10 percent evaluation is also the minimum evaluation for an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.

The Board has carefully reviewed all of the pertinent evidence but finds that a compensable rating for the Veteran's hypertension is not warranted.  

The record contains a number of blood pressure readings, documented in a September 2007 VA examination report, VA treatment records, and records from the Camp Lejune Naval Hospital.  These readings are as follows: 136/88 (May 2005), 142/70 (October 2005), 132/82 (February 2006), 139/81 (April 2006), 140/81 (September 2006), 128/85 (November 2006), 139/84 (September 2007), 122/86, 120/82, and 124/80 (September 2007 VA examination).  None of these records shows that the Veteran's diastolic pressure has predominantly been 100 or more, or that his systolic pressure has predominantly been 160 or more.

As noted above, Diagnostic Code 7101 allows a 10 percent rating where there is a history of diastolic pressure of predominantly 100 or more combined with continuous medication for control.  Here, while the September 2007 VA examination report shows that Veteran requires medication (Lisinopril) to control his hypertension, he does not have a history of diastolic pressure of predominantly 100 or more.  In addition to the recent blood pressure readings cited above, earlier readings also do not show a history of diastolic pressure over 100.  Early readings include the following: 126/90, 124/94, and 120/80 (VA examination July 2001), 126/68 (August 2002), 120/78 (October 2002), 128/84 (May 2003), 134/84 (July 2003), 132/82 (September 2003), 157/82 (April 2004), and 136/94 (November 2004).  Indeed, a review of the appellant's service treatment records does not reveal a history of diastolic pressure of predominantly 100 or more

Accordingly, the Veteran does not meet the criteria for a 10 percent rating under 48 C.F.R. § 4.104, Diagnostic Code 7101.  The Board has considered the application of other diagnostic codes in rating the Veteran's disability, but finds none are for application here.

The Board considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.
 
As a final point, the Veteran's own assertions, and those of his representative have been considered.  The Board finds that the lay assertions made in support of his claim for a higher rating are not, however, entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's hypertension.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board has fully considered the statements from the Veteran regarding his symptomatology; however, as indicated above, the most probative evidence indicates that his hypertension is consistent with the presently assigned noncompensable rating.

For all the foregoing reasons, the Board finds no basis for the assignment of a compensable rating or a staged rating under the applicable rating criteria.  The claim for a higher rating must be denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 
ORDER

Entitlement to a compensable rating for hypertension is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


